      Case 2:18-cv-02347-MTL Document 248-1 Filed 03/26/21 Page 1 of 1



 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                                   DISTRICT OF ARIZONA
 8
     Johnny Wheatcroft and Anya Chapman, as            NO. 2:18-cv-02347-MTL
 9   husband and wife, and on behalf of minors
     J.W. and B.W.,                                    [PROPOSED] ORDER GRANTING
10                                                     DEFENDANTS’ MOTION FOR
                                         Plaintiffs,   LEAVE TO FILE NON-
11                                                     ELECTRONIC EXHIBITS IN
                  v.                                   SUPPORT OF THEIR MOTION
12                                                     FOR SUMMARY JUDGMENT
     City of Glendale, a municipal entity; Matt
13   Schneider, in his official and individual
     capacities; Mark Lindsey, in his official and
14   individual capacities; and Michael Fernandez,
     in his official and individual capacities,
15
                                       Defendants.
16
17
                  Upon review of Defendants City of Glendale, Matthew Schneider, Mark
18
     Lindsey, and Michael Fernandez, (“Defendants”) Motion for Leave to File Non-Electronic
19
     Exhibits in Support of their Motion for Summary Judgment and good cause appearing,
20
                  IT IS ORDERED that Defendants’ Motion for Leave to File Non-
21
     Electronic Exhibits in Support of their Motion for Summary Judgment is GRANTED.
22
23
24
25
26
27
28


     9208455.1
